DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/19/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  Claims 2 and 11 recite the limitation “the indicator” in line 7 of both claims. This appears to mean “the first indicator”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriai Japanese Patent Document JP H08-279329 A (hereinafter “Moriai”).
Regarding claim 1, Moriai teaches a safety apparatus (refer to figure 3) usable with a circuit interrupter (refer to figure 2) having a housing (i.e. molded case 1)(fig.2) and an electrical apparatus (refer to figs.1-3), the electrical apparatus having a number of poles (refer to terminals 15)(figs. 1 and 2)(refer also to R, S, and T)(fig.4) situated on the housing (implicit), the number of poles having a plurality of terminals (i.e. terminals 15)(figs.1 and 2), the plurality of terminals being structured to be electrically connected with a number of line and load conductors (refer to screw 16)(figs.1 and 2), each pole of the number of poles being electrically connected with a corresponding pair of terminals of the plurality of terminals (implicit) and including a set of separable contacts that are movable between a CLOSED state wherein the pair of terminals are electrically connected together (implicit)(refer to abstract) an OPEN state wherein the pair of terminals are electrically disconnected from one another (implicit)(refer to abstract), the safety apparatus comprising: a terminal shield (i.e. terminal cover 5)(figs.1-3) comprising a first wall (i.e. protective cover 12)(figs.1-3) that is structured to overlie at least a portion of at least a first terminal of the plurality of terminals (refer to fig.1); an indication circuit (i.e. printed board 11)(figs.1 and 3) situated at least in part on the terminal shield (implicit) and comprising a number of electrical connectors (refer to springs 17, terminal metal fittings 18, and point D)(figs.1, 3, and 4), at least a first electrical connector of the number of electrical connectors (i.e. metal terminal fitting 18 connected to R)(fig.4) being structured to be electrically connected with the at least first terminal (refer to abstract), the indication circuit further comprising at least a first indicator (i.e. indicator light 8A)(figs.2-4) that is structured to output at least one of a visual indication (implicit) and an audible indication when the at least first terminal is electrically energized by the number of line and load conductors (refer to abstract and fig.4).
Regarding claim 2, Moriai teaches the safety apparatus of Claim 1 wherein the circuit interrupter comprises a plurality of poles (refer to terminals 15)(figs. 1 and 2)(refer also to R, S, and T)(fig.4), and wherein a pair of electrical connectors of the number of electrical connectors are electrically connected with the at least first indicator (refer to metal terminal fittings 18 and point D)(fig.4), an electrical connector of the pair of electrical connectors (i.e. metal terminal fitting 18 connected to R)(fig.4) being the at least first electrical connector (i.e. metal terminal fitting 18 connected to R)(fig.4), another electrical connector of the pair of electrical connectors (i.e. point D)(fig.4) being structured to be electrically connected with a terminal of the corresponding pair of terminals with which another pole of the plurality of poles is electrically connected (implicit)(refer to fig.4), the indicator being structured to output the at least one of the visual indication and the audible indication when at least one of the at least first terminal and the terminal is electrically energized by the number of line and load conductors (implicit)(refer to fig.4).
Regarding claim 3, Moriai teaches the safety apparatus of Claim 2 wherein: the plurality of poles further comprise an additional pole (i.e. S)(fig.4); the indication circuit further comprising a second indicator (i.e. indicator lamp 8B)(fig.4) and a third indicator (i.e. indicator lamp 8C)(fig.4); another pair of electrical connectors of the number of electrical connectors being electrically connected with the second indicator (i.e. metal terminal fitting 18 connected to S and point D)(fig.4), an electrical connector of the another pair of electrical connectors being structured to be electrically connected with the terminal (i.e. point D)(fig.4), another electrical connector of another pair of electrical connectors (i.e. metal terminal fitting 18 connected to S)(fig.4) being structured to be electrically connected with one terminal of the corresponding pair of terminals with which the additional pole is electrically connected (implicit), the second indicator being structured to output at least one of a visual indication and an audible indication when at least one of the terminal and the one terminal is electrically energized by the number of line and load conductors (implicit)(refer to fig.4); and an additional pair of electrical connectors of the number of electrical connectors (i.e. metal terminal fitting 18 connected to T and point D)(fig.4) being electrically connected with the third indicator (implicit)(refer to fig.4), an electrical connector of the additional pair of electrical connectors being structured to be electrically connected with the one terminal (Refer to point D)(fig.4), another electrical connector of additional pair of electrical connectors (i.e. metal terminal fitting 18 connected to T)(fig.4) being structured to be electrically connected with the at least first terminal (implicit), the third indicator being structured to output at least one of a visual indication and an audible indication when at least one of the one terminal and the at least first terminal is electrically energized by the number of line and load conductors (implicit)(refer to fig.4).
Regarding claim 4, Moriai teaches the safety apparatus of Claim 3 wherein the at least first indicator, the second indicator, and the third indicator are each situated on the first wall (implicit)(refer to fig.2).
Regarding claim 10, Moriai teaches a circuit interrupter apparatus (refer to fig.2) comprising: a circuit interrupter (refer to abstract); a safety apparatus (refer to fig.3); the circuit interrupter comprising a housing (i.e. molded case 1)(fig.2) and an electrical apparatus (refer to figs.1-3), the electrical apparatus comprising a number of poles (refer to terminals 15)(figs. 1 and 2)(refer also to R, S, and T)(fig.4) situated on the housing (implicit), the number of poles having a plurality of terminals (i.e. terminals 15)(figs.1 and 2), the plurality of terminals being structured to be electrically connected with a number of line and load conductors (refer to screw 16)(figs.1 and 2), each pole of the number of poles being electrically connected with a corresponding pair of terminals of the plurality of terminals (implicit) and including a set of separable contacts that are movable between a CLOSED state wherein the pair of terminals are electrically connected together (implicit)(refer to abstract) an OPEN state wherein the pair of terminals are electrically disconnected from one another (implicit)(refer to abstract), the safety apparatus comprising: a terminal shield (i.e. terminal cover 5)(figs.1-3) and an indication circuit (i.e. printed board 11)(figs.1 and 3); the terminal shield comprising a first wall (i.e. protective cover 12)(figs.1-3) that overlies at least a portion of at least a first terminal of the plurality of terminals (refer to fig.1); the indication circuit (i.e. printed board 11)(figs.1 and 3) being situated at least in part on the terminal shield (implicit) and comprising a number of electrical connectors (refer to springs 17, terminal metal fittings 18, and point D)(figs.1, 3, and 4), at least a first electrical connector of the number of electrical connectors (i.e. metal terminal fitting 18 connected to R)(fig.4) being structured to be electrically connected with the at least first terminal (refer to abstract), the indication circuit further comprising at least a first indicator (i.e. indicator light 8A)(figs.2-4) that is structured to output at least one of a visual indication (implicit) and an audible indication when the at least first terminal is electrically energized by the number of line and load conductors (refer to abstract and fig.4).
Regarding claim 11, Moriai teaches the circuit interrupter apparatus of Claim 10 wherein the circuit interrupter comprises a plurality of poles (refer to terminals 15)(figs. 1 and 2)(refer also to R, S, and T)(fig.4), and wherein a pair of electrical connectors of the number of electrical connectors are electrically connected with the at least first indicator (refer to metal terminal fittings 18 and point D)(fig.4), an electrical connector of the pair of electrical connectors (i.e. metal terminal fitting 18 connected to R)(fig.4) being the at least first electrical connector (i.e. metal terminal fitting 18 connected to R)(fig.4), another electrical connector of the pair of electrical connectors (i.e. point D)(fig.4) being structured to be electrically connected with a terminal of the corresponding pair of terminals with which another pole of the plurality of poles is electrically connected (implicit)(refer to fig.4), the indicator being structured to output the at least one of the visual indication and the audible indication when at least one of the at least first terminal and the terminal is electrically energized by the number of line and load conductors (implicit)(refer to fig.4).
Regarding claim 12, Moriai teaches the circuit interrupter apparatus of Claim 11 wherein: the plurality of poles further comprise an additional pole (i.e. S)(fig.4); the indication circuit further comprising a second indicator (i.e. indicator lamp 8B)(fig.4) and a third indicator (i.e. indicator lamp 8C)(fig.4); another pair of electrical connectors of the number of electrical connectors being electrically connected with the second indicator (i.e. metal terminal fitting 18 connected to S and point D)(fig.4), an electrical connector of the another pair of electrical connectors being structured to be electrically connected with the terminal (i.e. point D)(fig.4), another electrical connector of another pair of electrical connectors (i.e. metal terminal fitting 18 connected to S)(fig.4) being structured to be electrically connected with one terminal of the corresponding pair of terminals with which the additional pole is electrically connected (implicit), the second indicator being structured to output at least one of a visual indication and an audible indication when at least one of the terminal and the one terminal is electrically energized by the number of line and load conductors (implicit)(refer to fig.4); and an additional pair of electrical connectors of the number of electrical connectors (i.e. metal terminal fitting 18 connected to T and point D)(fig.4) being electrically connected with the third indicator (implicit)(refer to fig.4), an electrical connector of the additional pair of electrical connectors being structured to be electrically connected with the one terminal (Refer to point D)(fig.4), another electrical connector of additional pair of electrical connectors (i.e. metal terminal fitting 18 connected to T)(fig.4) being structured to be electrically connected with the at least first terminal (implicit), the third indicator being structured to output at least one of a visual indication and an audible indication when at least one of the one terminal and the at least first terminal is electrically energized by the number of line and load conductors (implicit)(refer to fig.4).
Regarding claim 13, Moriai teaches the circuit interrupter apparatus of Claim 12 wherein the at least first indicator, the second indicator, and the third indicator are each situated on the first wall (implicit)(refer to fig.2).
Regarding claim 19, Moriai teaches the circuit interrupter apparatus of Claim 10 wherein the terminal shield overlies at least a portion of the housing (implicit)(refer to figs.1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriai as applied to claims 1 and 10 above, and further in view of Yang et al. U.S. Patent Application 2019/0164712 (hereinafter “Yang”).
Regarding claim 5, Moriai teaches the safety apparatus of Claim 1 wherein a pair of electrical connectors of the number of electrical connectors (i.e. metal terminal fitting 18 connected to R and point D)(fig.4) are electrically connected with the at least first indicator (implicit), an electrical connector of the pair of electrical connectors being the at least first electrical connector (i.e. metal terminal fitting 18 connected to R)(fig.4), another electrical connector of the pair of electrical connectors (i.e. point D)(fig.4) being structured to be electrically connected with a neutral (i.e. point D)(fig.4), however Moriai does not teach wherein the neutral is a neutral conductor. However Yang teaches wherein the neutral is a neutral conductor (refer to [0020] and [0021]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus to Moriai to include the neutral conductor of Yang to provide the advantage of ensuring proper operation of the indicator.
Regarding claim 6, Moriai and Yang teach the safety apparatus of Claim 5 wherein: the plurality of poles further comprise another pole (i.e. Moriai T)(fig.4) and an additional pole (i.e. Moriai S)(fig.4); the indication circuit further comprising a second indicator (i.e. Moriai indicator lamp 8B)(fig.4) and a third indicator (i.e. Moriai indicator lamp 8C)(fig.4); another pair of electrical connectors of the number of electrical connectors being electrically connected with the second indicator (i.e. Moriai metal terminal fitting 18 connected to S and point D)(fig.4), an electrical connector of the another pair of electrical connectors being structured to be electrically connected with a terminal of the corresponding pair of terminals with which the another pole is electrically connected (i.e. Moriai point D)(fig.4), another electrical connector of another pair of electrical connectors (i.e. Moriai metal terminal fitting 18 connected to S)(fig.4) being structured to be electrically connected with the neutral conductor (i.e. Moriai point D)(fig.4), the second indicator being structured to output at least one of a visual indication and an audible indication when the terminal is electrically energized by the number of line and load conductors (implicit)(refer to Moriai fig.4); and an additional pair of electrical connectors of the number of electrical connectors (i.e. Moriai metal terminal fitting 18 connected to T and point D)(fig.4) being electrically connected with the third indicator (implicit)(refer to Moriai fig.4), an electrical connector of the additional pair of electrical connectors being structured to be electrically connected with one terminal (Refer to Moriai point D)(fig.4) of the corresponding pair of terminals with which the additional pole is electrically connected, another electrical connector of additional pair of electrical connectors (i.e. Moriai metal terminal fitting 18 connected to T)(fig.4) being structured to be electrically connected with the neutral conductor (i.e. Moriai point D)(fig.4), the third indicator being structured to output at least one of a visual indication and an audible indication when the one terminal is electrically energized by the number of line and load conductors (implicit)(refer to Moriai fig.4).
Regarding claim 7, Moriai and Yang teach the safety apparatus of Claim 6 wherein the at least first indicator, the second indicator, and the third indicator are each situated on the first wall (implicit)(refer to Moriai fig.2).
Regarding claim 8, Moriai and Yang teach the safety apparatus of Claim 7 wherein the terminal shield further comprises a pair of side walls (i.e. Moriai side walls in the figure below)(fig.3) that are connected with the first wall and that are situated at opposite sides of the first wall (implicit)(refer to Moriai fig.3), the first wall having a first wall surface that is generally planar (implicit)(refer to Moriai fig.3), the pair of side walls each having a side wall surface that is generally planar (implicit)(refer to Moriai fig.3), the side wall surfaces being oriented generally parallel with one another (implicit)(refer to Moriai fig.3) and being oriented substantially perpendicular to the first wall surface (implicit)(refer to Moriai fig.3), the at least first indicator, the second indicator, and the third indicator each being structured to output a visual indication outwardly from the first surface (implicit)(refer to Moriai fig.3).
    PNG
    media_image1.png
    499
    396
    media_image1.png
    Greyscale

Regarding claim 9, Moriai and Yang teach the safety apparatus of Claim 8 wherein the terminal shield further comprises a pair of divider walls (i.e. Moriai divider walls in the figure above)(fig.3) that are connected with the first wall (implicit)(refer to Moriai fig.3) and that are situated generally between the pair of side walls (implicit)(refer to Moriai fig.3), the pair of divider walls being oriented generally parallel with one another (implicit)(refer to Moriai fig.3) and with the pair of side walls (implicit)(refer to Moriai fig.3).
Regarding claim 14, Moriai teaches the circuit interrupter apparatus of Claim 10 wherein a pair of electrical connectors of the number of electrical connectors (i.e. metal terminal fitting 18 connected to R and point D)(fig.4) are electrically connected with the at least first indicator (implicit), an electrical connector of the pair of electrical connectors being the at least first electrical connector (i.e. metal terminal fitting 18 connected to R)(fig.4), another electrical connector of the pair of electrical connectors (i.e. point D)(fig.4) being structured to be electrically connected with a neutral (i.e. point D)(fig.4), however Moriai does not teach wherein the neutral is a neutral conductor. However Yang teaches wherein the neutral is a neutral conductor (refer to [0020] and [0021]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus to Moriai to include the neutral conductor of Yang to provide the advantage of ensuring proper operation of the indicator.
Regarding claim 15, Moriai and Yang teach the circuit interrupter apparatus of Claim 14 wherein: the plurality of poles further comprise another pole (i.e. Moriai T)(fig.4) and an additional pole (i.e. Moriai S)(fig.4); the indication circuit further comprising a second indicator (i.e. Moriai indicator lamp 8B)(fig.4) and a third indicator (i.e. Moriai indicator lamp 8C)(fig.4); another pair of electrical connectors of the number of electrical connectors being electrically connected with the second indicator (i.e. Moriai metal terminal fitting 18 connected to S and point D)(fig.4), an electrical connector of the another pair of electrical connectors being structured to be electrically connected with a terminal of the corresponding pair of terminals with which the another pole is electrically connected (i.e. Moriai point D)(fig.4), another electrical connector of another pair of electrical connectors (i.e. Moriai metal terminal fitting 18 connected to S)(fig.4) being structured to be electrically connected with the neutral conductor (i.e. Moriai point D)(fig.4), the second indicator being structured to output at least one of a visual indication and an audible indication when the terminal is electrically energized by the number of line and load conductors (implicit)(refer to Moriai fig.4); and an additional pair of electrical connectors of the number of electrical connectors (i.e. Moriai metal terminal fitting 18 connected to T and point D)(fig.4) being electrically connected with the third indicator (implicit)(refer to Moriai fig.4), an electrical connector of the additional pair of electrical connectors being structured to be electrically connected with one terminal (Refer to Moriai point D)(fig.4) of the corresponding pair of terminals with which the additional pole is electrically connected, another electrical connector of additional pair of electrical connectors (i.e. Moriai metal terminal fitting 18 connected to T)(fig.4) being structured to be electrically connected with the neutral conductor (i.e. Moriai point D)(fig.4), the third indicator being structured to output at least one of a visual indication and an audible indication when the one terminal is electrically energized by the number of line and load conductors (implicit)(refer to Moriai fig.4).
Regarding claim 16, Moriai and Yang teach the circuit interrupter apparatus of Claim 15 wherein the at least first indicator, the second indicator, and the third indicator are each situated on the first wall (implicit)(refer to Moriai fig.2).
Regarding claim 17, Moriai and Yang teach the circuit interrupter apparatus of Claim 16 wherein the terminal shield further comprises a pair of side walls (i.e. Moriai side walls in the figure above)(fig.3) that are connected with the first wall and that are situated at opposite sides of the first wall (implicit)(refer to Moriai fig.3), the first wall having a first wall surface that is generally planar (implicit)(refer to Moriai fig.3), the pair of side walls each having a side wall surface that is generally planar (implicit)(refer to Moriai fig.3), the side wall surfaces being oriented generally parallel with one another (implicit)(refer to Moriai fig.3) and being oriented substantially perpendicular to the first wall surface (implicit)(refer to Moriai fig.3), the at least first indicator, the second indicator, and the third indicator each being structured to output a visual indication outwardly from the first surface (implicit)(refer to Moriai fig.3).
Regarding claim 18, Moriai and Yang teach the circuit interrupter apparatus of Claim 17 wherein the terminal shield further comprises a pair of divider walls (i.e. Moriai divider walls in the figure above)(fig.3) that are connected with the first wall (implicit)(refer to Moriai fig.3) and that are situated generally between the pair of side walls (implicit)(refer to Moriai fig.3), the pair of divider walls being oriented generally parallel with one another (implicit)(refer to Moriai fig.3) and with the pair of side walls (implicit)(refer to Moriai fig.3).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriai as applied to claim 10 above, and further in view of Shimoda Japanese Patent Document JP H05-120977 (hereinafter “Shimoda”).
Regarding claim 20, Moriai teaches the circuit interrupter apparatus of Claim 10 wherein the at least first terminal is electrically connected with a pole of the number of poles at a first side of the set of separable contacts of the pole (refer to terminals 15)(fig.1) and is a terminal of the corresponding pair of terminals with which the pole is electrically connected (implicit); another terminal of the plurality of terminals being electrically connected with the pole at a second side of the set of separable contacts (refer to terminals 15)(fig.2) and being another terminal of the corresponding pair of terminals with which the pole is electrically connected (implicit), however Moriai does not teach the safety apparatus comprising another terminal shield and another indication circuit; the terminal shield comprising another first wall that overlies at least a portion of the another terminal; the another indication circuit being situated at least in part on the another terminal shield and comprising another number of electrical connectors, at least a first electrical connector of the another number of electrical connectors being structured to be electrically connected with the another terminal, the indication circuit further comprising another indicator that is structured to output at least one of a visual indication and an audible indication when the another terminal is electrically energized by the number of line and load conductors. However Shimoda teaches an indicator circuit for both the line and the load sides of the circuit breaker (refer to display lamps 11)(fig.1)(refer also to abstract). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit interrupter apparatus of Moriai to include the indicator circuit for both the line and load sides of the circuit breaker to provide the advantage of easily determining whether the both the line and the load sides are energized to easily determine the status of the circuit breaker and prevent electric shock caused by touching the power source side terminal by mistake (refer to Shimoda abstract). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use identical the safety apparatuses on both sides of the circuit breaker. Therefore, Shimoda and Moriai teach the safety apparatus comprising another terminal shield (i.e. Moriai terminal cover 5)(figs.1-3) and another indication circuit (i.e. Moriai printed circuit 11)(fig.3); the terminal shield comprising another first wall (i.e. Moriai protective cover 12)(figs. 1-3) that overlies at least a portion of the another terminal (implicit)(refer to Moriai fig.3); the another indication circuit being situated at least in part on the another terminal shield (implicit)(refer to Moriai fig.3) and comprising another number of electrical connectors (refer to springs 17, terminal metal fittings 18, and point D)(figs.1, 3, and 4), at least a first electrical connector of the another number of electrical connectors (i.e. metal terminal fitting 18 connected to R)(fig.4) being structured to be electrically connected with the another terminal (refer to abstract), the indication circuit further comprising another indicator (i.e. indicator light 8A) that is structured to output at least one of a visual indication (implicit) and an audible indication when the another terminal is electrically energized by the number of line and load conductors (refer to abstract and fig.4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839